IN THE SUPREME COURT OF IOWA
                              No. 11–0886

                         Filed January 13, 2012


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

JAMES C. VAN GINKEL,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommends a public reprimand. LICENSE

SUSPENDED.



      Charles L. Harrington and Elizabeth E. Quinlan, Des Moines, for

complainant.



      Carlton G. Salmons, West Des Moines, for respondent.
                                    2

APPEL, Justice.

      This case shows once again how a respected member of the bar

can become entangled in a web of ethical violations arising from the

neglect of an estate in probate proceedings.

      The Iowa Supreme Court Attorney Disciplinary Board charged

attorney James Van Ginkel with multiple violations of our disciplinary

rules in connection with the probate and closing of the estate of John

Oxley.   The Board charged that Van Ginkel engaged in neglect in

connection with the estate; engaged in conduct that was prejudicial to
the administration of justice; knowingly made false statements to the

tribunal; and engaged in conduct involving dishonesty, fraud, deceit, or

misrepresentation.

      The grievance commission found Van Ginkel had engaged in

neglect and had made at least one misrepresentation to the court. It also

found that Van Ginkel had received both the first half and second half of

the attorneys’ fees prematurely in connection with the estate. Upon our

review of the facts and law, we conclude Van Ginkel engaged in neglect

and conduct prejudicial to the administration of justice, made a false

representation to the court in connection with his neglect, and

prematurely obtained attorneys’ fees in the probate proceeding. Based

on these violations, we conclude that a suspension for sixty days is the

appropriate sanction.

      I. Background Facts and Proceedings.

      On December 23, 2010, the Board filed its complaint against

Van Ginkel alleging various ethical violations in connection with the

estate of John Oxley.   The Board amended its complaint once.       After
discovery, the commission held a one-day evidentiary hearing on

March 21, 2011. At the hearing, the commission heard testimony and
                                     3

received exhibits from the parties. The record of this proceeding and the

evidence offered at the hearing demonstrate how the procrastination of

an attorney in completing uncomplicated probate matters can ripen into

serious disciplinary problems.

        Van Ginkel has been a member of the Iowa bar since January

1980.    He maintains a solo private practice in Atlantic, Iowa.     He is

involved in the general practice of law, including estate planning and

probate. He has served as Cass County Magistrate from November 1984

to June 1985 and from August 2001 to the present.
        Van Ginkel has been active in a variety of community activities. To

his credit, he has been active in Boy Scouts, Girl Scouts, the local YMCA,

Rotary, and economic development activities in a variety of capacities.

He has served as president of the Southwest Iowa Bar Association and as

president of the Cass County Bar Association.

        Although Van Ginkel has generally been successful in the practice

of law, he received two private admonitions relating to a lack of diligence

in closing estates. He received a private admonition relating to probate

delinquencies in 1987, and in 1994, he was admonished for failure to

timely file a probate inventory.

        Van Ginkel became friends with John Oxley through mutual

service on the board of the Exchange State Bank in Collins, Iowa. John

Oxley asked Van Ginkel to draft wills for himself and his wife, Ruth. The

wills drafted by Van Ginkel provided that the assets of the first decedent

would pour over into the John and Ruth Oxley Trust established for the

benefit of the survivor. When the survivor passed away, the trust assets

were to be divided and given to four beneficiary nieces.
        John Oxley died on October 28, 2005.         Upon John’s death,

Van Ginkel opened a probate estate. The Exchange State Bank of Collins
                                     4

was appointed executor for the estate.     Gary Hested, a trust officer at

that bank, served as executor of the estate and as trustee for the John

and Ruth Oxley Trust. Ruth Oxley died on October 4, 2006, and her

estate was opened shortly thereafter.

      Upon John’s death, the assets in his estate poured over into the

John and Ruth Oxley Trust for the benefit of the survivor as

contemplated, and upon Ruth’s death, the assets of the trust were timely

distributed to the beneficiaries.    While the estate of Ruth Oxley was

timely closed, the estate of John Oxley remained open for almost five
years, well in excess of the three-year statutory limitation.      See Iowa

Code § 633.473 (2005) (requiring final settlement to be made within three

years).

      The Board charged Van Ginkel with a violation of rule 32:1.3

(diligence and promptness) and rule 32:8.4(d) (conduct prejudicial to the

administration of justice) based on seven notices of delinquencies in the

relatively uncomplicated estate.    Van Ginkel’s dilatory conduct caused

one of Ruth’s beneficiaries, Marcia Moore, to contact Judge Ruth Klotz

directly to try to determine why John’s estate had not been closed.

Judge Klotz responded thoughtfully to her and ultimately wrote directly

to the estate’s executor in the hope of receiving necessary waiver and tax

clearances to close the estate.

      While the estate was not timely closed, Van Ginkel did succeed in

obtaining his fees in a timely fashion. In an application for first-half fees

filed in February 2007, Van Ginkel, in order to comply with Iowa Probate

Rule 7.2(4), stated that the inheritance tax return had been “prepared.”

See Iowa Ct. R. 7.2(4) (“One half of the fees for ordinary services may be
paid when the . . . Iowa inheritance tax return . . . [is] prepared.”). The

evidence showed, however, that at the time he made the representation,
                                        5

Van Ginkel did not have the funeral expense information necessary to

complete schedule J on the inheritance tax return. Given these facts,

the Board charged Van Ginkel with prematurely withdrawing his first-

half fees in violation of rule 32:8.4(d).

      Van Ginkel also obtained second-half fees in December 2007. In

his application in support of the fees, Van Ginkel stated that a final

report had been filed with the court. All costs of the estate, however, had

not been paid. Instead, Van Ginkel placed $2000 in trust in order to

cover the anticipated costs. The Board charged that his withdrawal of
second-half fees violated rule 7.2(4), which requires that the costs of the

estate “have been paid” prior to receiving second-half attorneys’ fees and,

as a result, violated rule 32:8.4(d).

      The Board also charged Van Ginkel with making a number of false

statements and/or misrepresentations in documents he filed in the

estate in violation of rule 32:3.3(a)(1) (knowing false statement to a

tribunal) and rule 32:8.4(c) (misrepresentation). The Board charged that

Van Ginkel in the November 20, 2007 final report misrepresented the

status of obligations related to taxes, claims, and attorneys’ fees. The

Board further claimed that Van Ginkel’s representation in a July 31,

2008 interlocutory report that the Iowa estate income tax return had

been filed was false. The Board also asserted Van Ginkel made a false

representation in the July 30, 2009 interlocutory report when he stated

that revised tax returns for the estate had been prepared and submitted

to the executor for review. Finally, the Board maintained that statements

in a draft order regarding an affidavit for publication and relating to costs

were false.
      Based on the evidence presented, the commission entered its

findings of fact and conclusions of law on June 13, 2011.                The
                                     6

commission found that Van Ginkel had neglected to close the estate in a

timely fashion and that his conduct caused the district court to send

numerous delinquency notices and ultimately required the intervention

of Judge Klotz to close the estate.      While the commission found that

Van Ginkel had not, in fact, filed the affidavit of publication as

represented to the court, it found this error to be a result of a mistake

and not a knowing misrepresentation. The commission, however, found

that Van Ginkel in the July 31, 2008 interim report knowingly

misrepresented that the tax return had been filed. In connection with
this finding, the commission specifically found the testimony of

Van Ginkel’s staffer credible and that of Van Ginkel not credible. The

commission also found that Van Ginkel received his first- and second-

half fees prematurely.

      As a result of its findings, the commission concluded that

Van Ginkel violated rule 32:1.3, rule 32:8.4(d), rule 32:3.3(a)(1), and rule

7.2(4). In light of the violations, the commission recommended a public

reprimand for Van Ginkel.

      The Board urges us in this proceeding to impose a suspension of at

least thirty days.   The Board suggests that the seriousness of the

violations justifies a harsher sanction than a public reprimand.

      Van Ginkel recognizes that if he had, in fact, engaged in the

misrepresentations claimed by the Board, a sanction more substantial

than public reprimand would be warranted. But Van Ginkel asserts that

he did not engage in any knowing misrepresentations or additional

misconduct. As a result, he urges us to reject suspension and to follow

the recommendation of the commission to impose a public reprimand.
                                      7

      II. Standard of Review.

      In disciplinary proceedings, our review of the factual findings of the

grievance commission is de novo. Iowa Ct. R. 35.10(1). While the court

gives respectful consideration to the commission’s findings, it is not

bound by them. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lett,

674 N.W.2d 139, 142 (Iowa 2004). The burden of proof is on the Board

to prove charges by a convincing preponderance of the evidence. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Kress, 747 N.W.2d 530, 537 (Iowa

2008). This burden is higher than the burden in most civil cases, but
lower than in a criminal prosecution.       Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Evans, 537 N.W.2d 783, 784 (Iowa 1995).           Upon

proof of misconduct, the court may impose a lesser or greater sanction

than recommended by the commission. Lett, 674 N.W.2d at 142.

      III. Discussion of Alleged Violations.

      A.    Neglect.     Rule 32:1.3 states: “A lawyer shall act with

reasonable diligence and promptness in representing a client.” Iowa R.

Prof’l Conduct 32:1.3.   The language of the rule is somewhat different

from its predecessor, DR 6–101(A)(3), which provided that “[a] lawyer

shall not . . . [n]eglect a client’s legal matter.”    Iowa Code of Prof’l

Responsibility   DR    6–101(A)(3).       Notwithstanding   the   linguistic

differences, we have typically cited neglect cases under DR 6–101(A)(3) as

precedent for the interpretation and application of rule 32:1.3 in cases

involving probate matters. See, e.g., Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Lickiss, 786 N.W.2d 860, 867 (Iowa 2010); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Ackerman, 786 N.W.2d 491, 495 (Iowa 2010). In this

case, neither party has suggested that the current rule should be
interpreted or applied in a fashion different from its predecessor.
                                       8

      In our cases involving rule 32:1.3 and its predecessor, we have

recognized that a violation cannot be found where the acts or omissions

complained of are inadvertent or the result of an error of judgment made

in good faith. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Joy, 728
N.W.2d 806, 812 (Iowa 2007).          Thus, an ethical violation does not

typically occur from one missed deadline, but arises when a lawyer

“repeatedly fail[s] to perform required functions as attorney for the

executor, repeatedly fail[s] to meet deadlines, and fail[s] to close the

estate within a reasonable period of time.” Iowa Supreme Ct. Bd. of Prof’l
Ethics & Conduct v. Grotewold, 642 N.W.2d 288, 293 (Iowa 2002).

Neglect involves “a consistent failure to perform those obligations that a

lawyer has assumed, or a conscious disregard for the responsibilities a

lawyer owes to a client.”        Lickiss, 786 N.W.2d at 867 (citation and

internal quotation marks omitted).

      It is obvious from the record here with seven probate delinquencies

in one estate that the Board has established by a convincing

preponderance of the evidence that Van Ginkel’s acts and omissions

amount    to   a   “consistent    failure”   to   perform   the   duties   and

responsibilities of an attorney in the estate of John Oxley in violation of

rule 32:1.3.   Van Ginkel admits that he was “pokey” and “dilatory” in

connection with the estate. We agree. There is simply no excuse for the

repeated failure of Van Ginkel to perform the necessary work on the

John Oxley estate and to close this relatively uncomplicated estate well

after the three-year statutory deadline in Iowa Code section 633.473.

      B. Conduct Prejudicial to the Administration of Justice.

      1. Introduction. Rule 32:8.4(d) provides, in relevant part, that “[i]t
is professional misconduct for a lawyer to . . . engage in conduct that is

prejudicial to the administration of justice.”       Iowa R. Prof’l Conduct
                                      9

32:8.4(d). The predecessor rule, DR 1–102(A)(5), is virtually identical to

the current rule. See Iowa Code of Prof’l Responsibility DR 1–102(A)(5).

      We have held that rule 32:8.4(d) and its predecessor provide a

basis for a violation when an attorney’s conduct hampers “ ‘the efficient

and proper operation of the courts or of ancillary systems upon which

the courts rely’ by violating the well-understood norms and conventions

of the practice of law.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti,

797 N.W.2d 591, 605 (Iowa 2011) (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 768 (Iowa 2010)).
      The Board alleges Van Ginkel violated rule 32:8.4(d) in three

respects.     First, the Board contends that the delays in the estate, the

repeated delinquency notices, and the necessity of Judge Klotz’s

intervention demonstrate a violation of the rule.      Second, the Board

contends that Van Ginkel violated the rule by obtaining signatures from

other judges in the state rather than from Judge Klotz, thereby impeding

the ability of Judge Klotz to close the estate. Third, the Board contends

that Van Ginkel violated the rule by prematurely withdrawing fees from

the estate.

      2. Probate delinquencies. In a number of cases involving probate

neglect, we have held that a finding of neglect and conduct prejudicial to

the administration of justice can exist alongside each other. Netti, 797

N.W.2d at 598, 605; Lickiss, 786 N.W.2d at 867; Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375, 380–81 (Iowa 2007).

      Independent of neglect, the Board established by a convincing

preponderance       of   the   evidence   that   Van   Ginkel’s   multiyear

procrastination in the closing of the estate amounted to conduct
prejudicial to the administration of justice. Van Ginkel’s conduct caused

the district courts to issue seven delinquency notices. See Iowa Supreme
                                    10

Ct. Att’y Disciplinary Bd. v. Curtis, 749 N.W.2d 694, 699 (Iowa 2008)

(stating use of clerk’s office as a “private tickler system” is conduct

prejudicial to the administration of justice).    Concerns expressed by

Marcia Moore arising out of the delays caused Judge Klotz to correspond

thoughtfully with Marcia Moore about the file status and to contact

executor Gary Hested directly to encourage closure of the estate. The

Board has established that valuable judicial and staff resources were

expended on issuing orders, extending deadlines, and cleaning up the

probate proceedings.     The expenditure of judicial branch resources
reflected in this file was unnecessary and arises to a violation of rule

32:8.4(d).    See Netti, 797 N.W.2d at 605; Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Johnson, 792 N.W.2d 674, 681 (Iowa 2010); Lickiss,

786 N.W.2d at 867.

      3.     Judge shopping.   We next address the Board’s claim that

Van Ginkel engaged in impermissible judge shopping in violation of the

rule. It was undisputed that Van Ginkel obtained orders relating to fees

and to extending the time to close the estate from several district court

judges outside of Polk County. The Board cites the testimony of Judge

Klotz, who understandably observed that Van Ginkel’s obtaining court

orders from other district court judges “made things more difficult” in her

oversight of the file.

      Under currently applicable law, however, district court judges have

statewide jurisdiction regarding probate matters.         See Iowa Code

§ 633.10. Thus, each of the district court judges from whom Van Ginkel

obtained orders had the authority to enter them.      There has been no

allegation that Van Ginkel made any misrepresentations to any of the
judges in connection with the orders. While the judges who signed the

orders did not have a court file, Van Ginkel testified that he ordinarily
                                           11

brought his copy of the file with him when he sought probate orders. In

addition, a district court judge presented with a request for a probate

order may defer action until there is an opportunity to review the file. We

decline the invitation of the Board to find an ethical violation when an

attorney approaches a judge seeking an order that the judge has

authority to enter.

       4. Premature withdrawal of fees. Finally, we address the Board’s

claim that Van Ginkel prematurely withdrew fees in violation of the rule.1

We have held that the premature withdrawal of probate fees amounts to
conduct prejudicial to the administration of justice in violation of rule

32:8.4(d). See, e.g., Ackerman, 786 N.W.2d at 496–97.

       The substantive rule regarding payment of probate fees provides:
              7.2(4) One half of the fees for ordinary services may
       be paid when the federal estate tax return, if required, and
       Iowa inheritance tax return, if required, are prepared. When
       a federal estate tax return is not required, the one-half fee
       may be paid when the Iowa inheritance tax return is
       prepared or, when it is not required, when the probate
       inventory required by the Iowa Probate Code is filed. The
       remainder of the fees may be paid when the final report is
       filed and the costs have been paid. The schedule for paying
       fees may be different when so provided by order of the court
       for good cause.

Iowa Ct. R. 7.2(4).

       The Board first asserts that Van Ginkel prematurely withdrew the

first-half fees in February 2007. The Board asserts that Van Ginkel had

not “prepared” the inheritance tax return as required by rule 7.2(4).

Van Ginkel asserts that he had, in fact, prepared the inheritance tax

return, but had not filed it.


       1The    Board does not allege a violation of rule 32:1.5(a), which prohibits
collection of fees in violation of law. See Lickiss, 786 N.W.2d at 867–68. As a result, we
do not address any potential violation of this rule.
                                     12

      On this issue, we agree with the commission that the Board proved

premature withdrawal of fees. Van Ginkel is correct that rule 7.2(4) does

not require the inheritance tax return to be filed—it only requires that it

be “prepared.” As Judge Klotz observed, a prepared return might not be

filed contemporaneously with a request for fees when it is necessary to

liquidate assets advantageously to meet tax obligations or to obtain a

necessary signature on the paperwork. But the term “prepared” in rule

7.2(4) means completed. We do not believe an incomplete tax return is

sufficient under the rule to withdraw first-half fees. While it is true that
the funeral expenses and schedule J did not affect tax liability in this

case, Van Ginkel nonetheless plainly desired to have this information

and include it in the inheritance tax return before filing.

      While it may seem like we are slicing and dicing here, we see no

alternative if rule 7.2(4) is to have any practical meaning. We are not

prepared to allow partially prepared returns, somewhat incomplete

returns, or nearly complete returns—even if the absent information does

affect tax liability—to meet what we view as a bright-line test established

by rule 7.2(4). Otherwise, whether a fee could be obtained would be a

fact-driven and unpredictable process, a result which would seriously

undermine the purpose of the rule, namely, “to promote the efficient

administration of estates to ensure that the work [is] done prior to an

attorney being paid.” Ackerman, 786 N.W.2d at 496.

      The Board next asserts that Van Ginkel prematurely obtained his

second-half fees in December 2007.        While the Board concedes that a

final report had been filed as required by rule 7.2(4), it asserts that the

costs of the estate had not been paid. Specifically, the Board notes that
more than $1000 in court costs was not paid until August 18, 2010, and

October 29, 2010. Van Ginkel counters that it was impossible to state at
                                       13

the time of the final report that all costs had been paid because the costs

of transcribing the final order in Jasper and Story Counties were

unknown and that the best approach was simply to file the final report

and reserve sufficient funds to meet the costs once they were

ascertained. Yet, Van Ginkel testified that he called the clerk’s office and

obtained an estimate of $1000 in costs to close the estate.

      While we are again asked to make a technical call, we agree with

the commission that the Board has made its case on this issue.

Van Ginkel offers an explanation for why costs were not paid, but his
explanation does not satisfy the requirement of the rule.            We have

previously found a disciplinary violation when an attorney obtained a fee

payment when costs were not paid. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Wagner, 768 N.W.2d 279, 282–83 (Iowa 2009); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Carty, 738 N.W.2d 622, 624 (Iowa 2007);

Rickabaugh, 728 N.W.2d at 381. While Van Ginkel did reserve funds in

his trust account to cover the costs, setting funds aside in a trust

account is not the same as paying the costs. Although the transgression,

like the violation with respect to first-half fees, is less substantial than in

many of our cases, see, e.g., Rickabaugh, 728 N.W.2d at 381, we

conclude that Van Ginkel violated rule 32:8.4(d) by prematurely receiving

his second-half fee without payment of court costs.

      C. Knowingly Making False Statement to a Tribunal and

Engaging in Conduct Involving Misrepresentation.

      1.     Introduction.   Rule 32:3.3(a)(1) provides, in relevant part, “A

lawyer shall not knowingly . . . make a false statement of fact or law to a

tribunal.”    Iowa R. Prof’l Conduct 32:3.3(a)(1).   Its predecessor, DR 7–
102(A)(5), is similar.       See Iowa Code of Prof’l Responsibility DR 7–

102(A)(5) (prohibiting a lawyer from “[k]nowingly mak[ing] a false
                                         14

statement of law or fact”).           The term “knowingly” as used in rule

32:3.3(a)(1) denotes “actual knowledge of the fact in question.” Iowa R.

Prof’l Conduct 32:1.0(f).        Actual knowledge “may be inferred from

circumstances.” Id.

         Rule 32:8.4(c) provides that it is professional misconduct for a

lawyer to “engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation.”      Id. r. 32:8.4(c).    We have stated in a number of

cases involving misrepresentations to the court in probate proceedings

that     reckless   disregard   for   the    truth   is   sufficient   to   establish
misrepresentation for purposes of this rule. See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Gottschalk, 729 N.W.2d 812, 818 (Iowa 2007);

Grotewold, 642 N.W.2d at 293.

         2. November 20, 2007 final report. We first consider the alleged

false statement in connection with the November 20, 2007 final report.

The Board asserts that Van Ginkel knowingly made a false statement by

declaring in the final report that (1) all statutory obligations had been

met related to taxes, (2) all statutory obligations related to claims had

been met, and (3) all executor and attorneys’ fees had been paid.

         We first address the Board’s allegation that Van Ginkel made a

false statement in the November 20, 2007 final report regarding statutory

obligations and taxes.      Paragraph ten of the final report declared, “All

statutory requirements relating to taxes have been fully complied with.”

         The contents of a final report are governed by Iowa Code section

633.477.     Among other things, section 633.477 requires the personal

representative to include in the final report “[a] statement as to whether

or not all statutory requirements pertaining to taxes have been complied
with.”    Iowa Code § 633.477(10).          Further, Iowa Code section 422.27

provides that a final report shall not be allowed unless the court finds
                                      15

that “all taxes imposed by this division upon the personal representative,

which have become payable, have been paid, and that all taxes which

may become due are secured by bond or deposit, or are otherwise

secured.” Id. § 422.27(1).

      We have previously found ethical violations in connection with

false statements made to a tribunal in connection with final reports. For

instance, in   Iowa Supreme Court Attorney Disciplinary Board v.

Humphrey, 738 N.W.2d 617 (Iowa 2007), and Grotewold, we found

professional misconduct where an attorney falsely stated that a tax
return had been filed and/or a tax clearance had been obtained.

Humphrey, 738 N.W.2d at 620; Grotewold, 642 N.W.2d at 293.

      Van    Ginkel   stated   in   his    final   report   that   “all   statutory

requirements related to taxes have been fully complied with and there

are no income, estate, or inheritance taxes due from decedent’s estate or

from the Executor.” He further testified that no estate taxes were due or

would become due because the assets of the estate poured over into the

John and Ruth Oxley Trust.          It is undisputed that at the time this

statement was made the Iowa estate income tax return had not been

filed. The Board seems to believe that there was a false representation

because the estate income tax return was not filed.

      Van Ginkel testified that at the time he filed the final report, he

had complied with all statutory obligations relating to taxes. The Iowa

estate income tax return was not yet due under applicable statutes.

      The Board cites no specific statute of which Van Ginkel failed to

comply with at the time of the filing of the November 20, 2007 final

report.   Instead, the Board fast-forwards to 2010, noting that at that
time—after several delinquency notices—Van Ginkel finally filed the final

estate income tax return and obtained the certificate of acquittances
                                          16

from tax authorities. The question, however, is not what happened later,

but whether Van Ginkel knowingly made a false statement at the time he

filed the final report. Based upon our review of the record, we conclude

that the answer to this question is no and, as a result, no ethical

violation occurred.2

       We next consider whether Van Ginkel made a misrepresentation in

the November 20, 2007 final report related to claims. Paragraph eleven

of the final report stated that “the Executor has complied with all

statutory requirements pertaining to claims.” The thrust of the Board’s
charge is that the affidavit of publication was not on file with the court

and that, as a result, the claims process was flawed.                   Van Ginkel,

however, plausibly testified that publishers in Cass County routinely

filed the affidavit of publication without a specific request to do so. He

therefore assumed that the Altoona Herald would do the same.                      The

Board did not rebut this testimony.               Based on the limited record

developed in this case, we conclude that the Board has failed to show by

a convincing preponderance of the evidence that Van Ginkel knowingly

made a false statement to a tribunal under rule 32:3.3(a)(1) or that he

acted in reckless disregard of the truth under rule 32:8.4(c) in

connection with the statement regarding claims.

       Finally, we consider the Board’s charge that Van Ginkel committed

an ethical violation by representing that the executor and attorneys’ fees

had been paid.       In paragraph twelve, Van Ginkel asserted that “[a]ll

Executor and attorneys fees previously allowed by the court have been


       2This does not mean, of course, that the district court is obligated to accept a
final report that does not include a final estate income tax return and/or tax
acquittance or that an estate should be closed without it. The question of what is
required to close an estate is not before us. The sole question is whether Van Ginkel
knowingly made a false statement in his final report.
                                     17

paid.”    The Board’s theory is that the fees were paid prematurely and

that therefore a misstatement had been made in paragraph twelve. We

do not find the Board’s position convincing. The statement is literally

true, namely, the fees previously approved by the court were paid. There

is no ethical violation inherent in this statement.

         3. July 30, 2008 interlocutory report. We now consider whether

Van Ginkel knowingly made a false statement in connection with an

interlocutory report filed with the court on July 31, 2008.         In the

interlocutory report, Van Ginkel stated that “the tax return for the estate
was filed.     We are currently waiting on receiving the income tax

acquittance.” It is undisputed, however, that the Iowa estate income tax

return had not been filed as of July 31, 2008.

         Van Ginkel’s defense is that his staff made an error based on a

telephone conversation made while Van Ginkel was on vacation.          The

staffer, however, testified that she drafted the report based on an audio

tape. The language Van Ginkel claims he dictated is not very close to

that which actually appeared in the July 31, 2008 interlocutory report.

         The substantial discrepancy between what Van Ginkel claims he

dictated and what appears in the July 31, 2008 report gives us pause.

There are at least two errors in the report as filed. The first sentence

states that the tax return for the estate has been filed.    This was not

true.    The second sentence then states that the estate is “currently”

awaiting receipt of the tax acquittance. This is not true, either, as the

estate could not be “currently waiting” on an income tax acquittance

when the tax return had not yet been filed. To the extent there is a he

said/she said flavor to the dispute, the commission determined that
Van Ginkel’s staffer was credible and that the explanation of the
                                      18

misrepresentation was not. Thus, based on the testimony of the two key

witnesses, the balance tips towards the Board’s position.

      The Board’s position finds further support in communications

between    Van     Ginkel    and    Marcia   Moore   that   were   roughly

contemporaneous with the challenged filing.          In a July 18, 2008

communication with Marcia Moore, Van Ginkel stated that all that was

needed to close the estate was “a clearance from the [department of

revenue] and . . . the final court order.” This statement falsely implied

that the Iowa estate tax return had been filed and falsely implied that an
acquittance is in the offing.       A similar implication is present in a

statement made to Ms. Moore on November 20, 2008, when he stated

that he had met with the revenue officials and that “[t]hings went fine, we

should have the needed paper in ‘[four] to six weeks.’ ”             These

misrepresentations are parallel to those that appear in the July 28, 2008

interlocutory report.

      Further, when correspondence from Judge Klotz on February 3,

2010, indicated that the only remaining matter in the estate was the

receipt of an income tax acquittance, Van Ginkel did not correct her,

even though he admitted receiving and reading the letter.

      Based on the above, we conclude that the Board has proved by a

convincing preponderance of the evidence that Van Ginkel knowingly

made a false statement to a tribunal in the July 31, 2008 interlocutory

report in violation of rule 32:3.3(a)(1).

      4.   July 30, 2009 interlocutory report.   Next, we consider alleged

misrepresentations made in connection with an interlocutory report filed

by Van Ginkel on July 30, 2009. The Board charges that the statement
in the July 30, 2009 interlocutory report that “revised tax returns for the

estate have been prepared and submitted to the executor for review and
                                        19

signature” amounted to a false misrepresentation. Van Ginkel testified

that he had presented the tax return to Hested but found an error and

retrieved it from his desk to correct it.       The record is silent regarding

when the return was retrieved and when it was resubmitted to the

executor.     Without this chronology, it is not possible to determine the

veracity of the statement.       We therefore conclude that the Board has

failed to meet its burden on this issue under any theory by a convincing

preponderance of the evidence.

       5.     May 19, 2010 draft order.      Finally, we turn to alleged false
statements in a May 19, 2010 order signed by Judge Klotz. The Board

maintains that the order had been prepared by Van Ginkel and falsely

states that the affidavit of publication was on file. Further, the Board

challenges the statement in the order that all costs had been paid or

otherwise disposed of.

       We reject the Board’s position with respect to the March 19, 2010

draft order. We do not believe the statement regarding the affidavit may

be characterized as an ethical violation. Further, the notion that costs

were “paid or otherwise disposed of” is not precise, but is essentially

correct. Van Ginkel had set aside more than enough funds in his trust

account to satisfy outstanding expenses.3

       IV. Determination of Appropriate Sanction.

       Before we determine the appropriate sanction, we consider:
       [T]he nature of the violations, the attorney’s fitness to
       continue in the practice of law, the protection of society from
       those unfit to practice law, the need to uphold public

       3The   Board below asserted that Van Ginkel violated rule 32:8.4(c) in his
communications with Marcia Moore. The Board further suggests that Van Ginkel failed
to respond to a lawful demand from the Board in violation of rule 32:8.1. Neither of
these charges, however, was raised in the first amended complaint. We decline to
address them. See Rickabaugh, 728 N.W.2d at 380 n.3; Iowa Supreme Ct. Att’y
Disciplinary Bd. v. Kadenge, 706 N.W.2d 403, 410 n.1 (Iowa 2005).
                                     20
      confidence in the justice system, deterrence, maintenance of
      the reputation of the bar as a whole, and any aggravating or
      mitigating circumstances.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ireland, 748 N.W.2d 498, 502

(Iowa 2008). The form and extent of the sanction “must be tailored to the

specific facts and circumstances of each individual case.” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Marks, 759 N.W.2d 328, 332 (Iowa 2009)

(citation and internal quotation marks omitted).

      With these principles in mind, we now turn to the question of

appropriate sanction. We begin by considering the conduct. In cases

involving neglect, the parties recognize that sanctions typically range

from a public reprimand to a suspension of up to six months.             See

Lickiss, 786 N.W.2d at 868. As Van Ginkel correctly points out, there

have been a number of cases where public reprimands have been found

sufficient.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dunahoo, 730
N.W.2d 202, 207 (Iowa 2007) (imposing public reprimand for failure to

close an estate for four years and failure to account to client); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Parker, 558 N.W.2d 183,

186 (Iowa 1997) (concluding public reprimand was appropriate sanction

for failure to close two estates, one for eleven years, one for seven years);

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sather, 534 N.W.2d
428, 431 (Iowa 1995) (holding failure to close father’s estate which was

open for nearly eighteen years and failure to respond to the Board

warranted a public reprimand).

      In cases involving multiple instances of neglect, other additional

violations, or a history of past disciplinary problems, however, the

sanction has typically involved a suspension for some length of time. In
cases involving neglect in one or two cases and other misconduct such as

misrepresentations associated with the neglect, the suspensions have
                                     21

been in the range of three months. See Ackerman, 786 N.W.2d at 497–

98   (holding   neglect   in   two     estates,      accompanying     multiple

misrepresentations, and early receipt of fee required a ninety-day

suspension); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761
N.W.2d 53, 61–62 (Iowa 2009) (holding neglect in two cases, multiple

misrepresentations, and the early collection of fee required a three-

month suspension); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Adams,

749 N.W.2d 666, 669–70 (Iowa 2008) (holding neglect in three cases,

misrepresentation associated with neglect, failure to account to a client,
and failure to respond to Board required a four-month suspension). In

other cases where the pattern of misconduct has been more extensive,

suspensions have typically been for a longer period of time. See Wagner,

768 N.W.2d at 288–89 (concluding neglect in multiple cases, improper

withdrawal of fees in probate, failure to return unearned fees,

misrepresentations   to   court     and    clients   required   a    six-month

suspension); Humphrey, 738 N.W.2d at 620–21 (holding neglect in six

estates, with accompanying misrepresentations to court, and three

instances of depositing unearned fees in business accounts required a

six-month suspension).

      In this case, we have found neglect, premature collection of fees,

and a false statement to a tribunal.        The neglect is inexcusable but

unfortunately is not uncommon in our disciplinary cases.                    The

premature withdrawal of fees here is rather technical.          However, the

knowing   misrepresentation    is   very   troublesome    and   is    a   factor

supporting suspension. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct

v. Rauch, 650 N.W.2d 574, 578–79 (Iowa 2002).
      In considering an appropriate sanction, we also consider the need

to uphold public confidence in the judicial system and the reputation of
                                     22

the bar as a whole.      This case illustrates the importance of these

concepts. The persistent delays in the closing of the estate gave rise to

concerns on the part of Marcia Moore that Van Ginkel might be stealing

money from the estate. This, of course, was not true. Nonetheless, in an

age where citizens may regard courts and lawyers with cynicism, the

need for lawyers to perform their functions consistent with our ethical

rules is of great importance to the bar and the judicial system generally.

      Before coming to a definitive conclusion on proper sanction,

however, we consider mitigating and aggravating factors. Iowa Supreme
Ct. Att’y Disciplinary Bd. v. Conroy, 795 N.W.2d 502, 506 (Iowa 2011).

      Van Ginkel points out that there was no harm to the estate

because of his transgressions.       The lack of harm is a significant

mitigating factor. Casey, 761 N.W.2d at 61. There is no dispute that the

four beneficiaries of the Ruth Oxley estate timely received their

inheritances on August 29, 2007.

      Van Ginkel submitted evidence that he had a solid reputation and

respect in the legal community generally.     His reputation as a lawyer

should have some bearing on our sanction. See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Powell, 726 N.W.2d 397, 408 (Iowa 2007).

      Further, it is apparent that at the time of the ethical violations,

Van Ginkel was experiencing personal stress related to his mother’s

death and his father’s ill health.   There is no evidence, however, that

Van Ginkel suffered from clinical depression. See Marks, 759 N.W.2d at

332 (noting depression is a mitigating factor); Grotewold, 642 N.W.2d at

295–96 (same).    While Van Ginkel was no doubt under considerable

stress, stress is an ordinary part of legal practice. In any event, while
personal issues may be a factor in determining the appropriate sanction,

they do not excuse ethical violations. Iowa Supreme Ct. Att’y Disciplinary
                                     23

Bd. v. Moonen, 706 N.W.2d 391, 402 (Iowa 2005); Iowa Supreme Ct. Bd.

of Prof’l Ethics & Conduct v. Freeman, 603 N.W.2d 600, 604 (Iowa 1999).

Moreover, while personal stress may relate directly to neglect, it has little

causal relationship to misrepresentations. See Grotewold, 642 N.W.2d at

295.

       We now turn to aggravating factors. Van Ginkel suggests that his

two prior admonitions cannot be considered an aggravating factor. He

contends that we have developed two contradictory lines of cases on the

issue of private admonitions.    According to Van Ginkel, in one line of
cases, we have indicated that a private reprimand is not discipline. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Schmidt, 796 N.W.2d 33, 43 (Iowa

2011) (stating an admonition does not amount to discipline); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Buchanan, 757 N.W.2d 251, 254

(Iowa 2008) (same); Comm. on Prof’l Ethics & Conduct v. Zimmermann,

522 N.W.2d 619, 621 (Iowa 1994) (same); Comm. on Prof’l Ethics &

Conduct v. Liles, 430 N.W.2d 111, 113 (Iowa 1988) (observing that

professional admonitions are something less than actual discipline). In

another line of cases, Van Ginkel claims we have taken an inconsistent

position, namely, that private reprimands may be a factor in determining

appropriate sanction. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Parrish,

801 N.W.2d 580, 589 (Iowa 2011) (stating prior admonitions are

aggravating circumstances that relate directly to issue of sanctions).

       We do not view our cases as inconsistent. Private reprimands are

not discipline. Yet, private reprimands do put an attorney on notice of

the ethical requirements. We find that the two prior reprimands should

have put Van Ginkel on clear notice, if any was needed, that neglect of
an estate through lack of timeliness could amount to an ethical violation.

We therefore consider his two prior admonitions for conduct similar to
                                   24

that in this case as an aggravating factor on the question of appropriate

sanction. The repeated neglect in the file is not excusable, particularly

after Van Ginkel had received two private admonitions for similar

conduct.      His prior reprimands, though somewhat dated, are an

aggravating factor.

      If we were dealing only with neglect in a single estate, a public

reprimand might be appropriate.      See Dunahoo, 730 N.W.2d at 207;

Parker, 558 N.W.2d at 186; Sather, 534 N.W.2d at 431. But this case

involves not only neglect and early receipt of fees, but also false
statements to a tribunal. A knowing misrepresentation to the court is a

particularly disturbing factor. Rauch, 650 N.W.2d at 578–79. His effort

to shift the blame to an assistant does not reflect well on him. See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Fleming, 602 N.W.2d 340,

342 (Iowa 1999). As a result, we conclude that a suspension of sixty

days is appropriate to provide adequate deterrence and protect the

reputation of the bar, particularly in light of the seriousness of the

offenses.

      V. Conclusion.

      For the above reasons, we suspend the license of Van Ginkel to

practice law in this state for an indefinite period of time with no

possibility of reinstatement for sixty days. The suspension applies to all

facets of the practice of law provided by Iowa Court Rule 35.12(3). The

suspension also applies to any service as a judicial magistrate. See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. McGrath, 713 N.W.2d 682, 704 (Iowa

2006).      The costs of this proceeding are taxed against Van Ginkel

pursuant to Iowa Court Rule 35.26(1).
      LICENSE SUSPENDED.